Citation Nr: 1137572	
Decision Date: 10/06/11    Archive Date: 10/11/11	

DOCKET NO.  07-37 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

2.  Entitlement to service connection for a low back disorder, to include degenerative disc disease with levoscoliosis and post-traumatic compression fractures of the 2nd and 3rd lumbar vertebrae.

3.  Entitlement to service connection for a disorder characterized by "rough skin" on the right hand.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARINGS ON APPEAL

The Appellant, his spouse, and sister


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968, with service in the Republic of Korea from April 1967 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2006, September 2007, May 2008, and October 2008 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

During the course of a hearing before the undersigned Veterans Law Judge in August 2011, the Judge chairing that hearing indicated that she would take testimony on the issue of an increased evaluation for the Veteran's service-connected scar of the left eyebrow only "pending determination of jurisdiction on that (issue)."  In that regard, a review of the record discloses that, in a rating decision of March 2006, the RO granted service connection (and a noncompensable evaluation) for the aforementioned scar of the left eyebrow.  The Veteran subsequently voiced his disagreement with the assignment of that noncompensable rating, with the result that, in October 2007, there was issued a Statement of the Case on that issue.  However, in a Substantive Appeal received in November 2007, the Veteran made it clear that he did not wish to perfect his appeal on the issue of an increased evaluation for his service-connected scar of the left eyebrow.  Notwithstanding that fact, in July 2009, there was received a "new" claim for an increased evaluation for the aforementioned scar of the left eyebrow.  In a rating decision of April 2010, the RO denied entitlement to a compensable evaluation for that scar.  However, the Veteran has yet to file a Notice of Disagreement with that denial of benefits.  Accordingly, the issue of entitlement to an increased evaluation for a scar of the left eyebrow is not currently in appellate status.

Finally, good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  An acquired psychiatric disorder is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.

2.  The evidence of record does not support a diagnosis of posttraumatic stress disorder related to an inservice stressor or stressors.

3.  A chronic low back disorder is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.

4.  A chronic disorder characterized by rough skin on the right hand is not shown to have been present in service, or at any time thereafter.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include posttraumatic stress disorder, was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  A chronic low back disorder was not incurred in or aggravated by active military service, nor may degenerative joint disease, (i.e., osteoarthritis) be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  A chronic disorder characterized by rough skin on the right hand was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in September and December 2005, as well as in January 2007, February 2008, and September 2008.  In that correspondence, VA informed the Veteran that, in order to substantiate his claims for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the postservice disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  



To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claims.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the Veteran's service treatment and personnel records, as well as both VA and private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


Finally, in reaching this determination, the Board wishes to make it clear that it has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, and those of his family members, including those offered during the course of an RO hearing in July 2009, as well as at a hearing before the undersigned Veterans Law Judge in August 2011.  The Board has further considered all pertinent evidence of record, including service treatment and personnel records, VA and private treatment records and examination reports, and various statements by the Veteran's family members.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Law and Regulations

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Establishing service connection generally requires medical, or in certain circumstances, lay evidence of (1) a current disability; (2) an inservice incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates the symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and osteoarthritis becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for posttraumatic stress disorder by liberalizing, in certain circumstances, the evidentiary standard for establishing a required inservice stressor.  Service connection for posttraumatic stress disorder currently requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  Where a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terroristic activity, and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenades; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstances involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (2011). 

In summary, service connection for posttraumatic stress disorder may be granted where the evidence demonstrates (1) a current diagnosis of posttraumatic stress disorder rendered by an examiner specified by the regulations; (2) an inservice stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile, military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) the Veteran's posttraumatic stress disorder symptoms have been medically related to the inservice stressor by a VA psychiatrist or psychologist, or one contracted with by VA.

Service Connection for an Acquired Psychiatric Disorder, Including Posttraumatic Stress Disorder

The Veteran in this case seeks service connection for an acquired psychiatric disorder, specifically, posttraumatic stress disorder.  In pertinent part, it is contended that, while on duty near the Demilitarized Zone in the Republic of Korea, the Veteran saw people who were "hurt or dead."  The Veteran additionally contends that, while stringing communication wire near the Demilitarized Zone, he was concerned that mines might explode, in particular, given his proximity to the North Koreans.  Finally, the Veteran contends that, while working near the Demilitarized Zone, he was constantly subjected to "gunfire going off," including sniper fire.  According to the Veteran, on one occasion, the North Koreans, utilizing grenades, destroyed a fence which divided North and South Korea.  All of these episodes, it is contended, were instrumental in the development of the Veteran's posttraumatic stress disorder.

In that regard, and as noted above, the Veteran served in the Republic of Korea from April 1967 to May 1968.  During that time, the Veteran's Military Occupational Specialties were supply clerk, field wireman, and tracked vehicle mechanic.  Awards and accommodations given the Veteran included the National Defense Service Medal, and the Marksman's Badge (M-14).

Service treatment records, it should be noted, are negative for history, complaints, or abnormal findings indicative of the presence of an acquired psychiatric disorder, including posttraumatic stress disorder.  At the time of service separation examination in August 1968, the Veteran denied any problems with frequent or terrifying nightmares, as well as depression or excessive worry, and "nervous trouble" of any sort.  A psychiatric evaluation conducted as part of the Veteran's service separation examination was entirely within normal limits, and no pertinent diagnosis was noted.

The earliest clinical indication of the presence of a chronic acquired psychiatric disorder is revealed by VA outpatient treatment records dated in February 2006, almost 40 years following the Veteran's discharge from service, at which time a VA Licensed Vocational Nurse reported a "positive" posttraumatic stress disorder screening.  Since that time, the Veteran has received additional diagnoses not only of posttraumatic stress disorder, but also of depressive disorder, generalized anxiety disorder, and dysthymic disorder.  Significantly, on no occasion has the Veteran's depressive disorder, generalized anxiety disorder or dysthymic disorder been attributed to an incident or incidents of his period of active military service.

The Veteran argues that his currently-diagnosed posttraumatic stress disorder is the result of the aforementioned incidents in service, which, according to the Veteran, he found exceedingly stressful.  However, despite repeated attempts by the RO, the Veteran on at least four occasions has failed to provide information of a specificity sufficient to allow verification of his alleged inservice stressors.  As an example, in correspondence of May 2007, and once again in May 2009, the Veteran was asked to provide the location or locations where his stressors occurred, as well as the approximate date (within a two-month period) of those incidents, and his unit of assignment at the time the event occurred.  The Veteran was further advised that the information in question was necessary to obtain supportive evidence of his stressful events, and that failure to respond or an incomplete response could result in a denial of his claim.  Nonetheless, the Veteran responded only with the same general information previously provided, information insufficient to allow for verification of his claimed inservice stressors.

The Board acknowledges that, following an evaluation in October 2006, a private psychologist was of the opinion that the Veteran was suffering from chronic posttraumatic stress disorder, as well as a generalized anxiety disorder, and dysthymic disorder.  However, those diagnoses were clearly based solely upon history provided by the Veteran, inasmuch as the examiner had no access to either the Veteran's claims folder or service treatment records.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Significantly, while following that examination, the examiner indicated that the Veteran's problems were "related to his time in the military," he further indicated that his conclusion was based on the Veteran's own report.

In support of his claim, the Veteran has submitted military orders showing that, effective April 1, 1968, he was entitled to "hostile fire pay."  However, this fact, in and of itself, is insufficient to show that, for the period in question, the Veteran engaged in combat with the enemy.  Nor is otherwise alleged.  Rather, the crux of the Veteran's argument revolves about the aforementioned "stressful incidents" which allegedly occurred during his tour of duty along the Demilitarized Zone in the Republic of Korea.

As noted above, service connection for posttraumatic stress disorder requires not only medical evidence diagnosing the condition, but also a link established by medical evidence between current symptoms and an inservice stressor, and credible supporting evidence that the claimed inservice stressor actually occurred.  In the case at hand, while it is true that the Veteran has received a diagnosis of posttraumatic stress disorder, repeated attempts to obtain information necessary to verify his reported stressors have proven unsuccessful.  Moreover, there currently exists no evidence that the veteran experienced "a fear of hostile military or terrorist activity" sufficient to satisfy the "liberalizing" criteria for establishment of an inservice stressor.

As noted above, there currently exists no persuasive evidence that the Veteran's diagnosed generalized anxiety disorder, depressive disorder, or dysthymic disorder are in any way related to his active service.  Nor is there persuasive evidence that the Veteran currently suffers from a posttraumatic stress disorder which is the result of an inservice stressor or stressors.  Accordingly, his claim for service connection must be denied.

Service Connection for Low Back Disability

The Veteran argues that his current low back disability is the result of a fall from a communications pole during his service in the Republic of Korea.  More specifically, it is contended that, at the time of that incident, and while wearing a "belt" attaching him to the pole, the Veteran slipped rapidly down the pole, striking his lower back on the ground.

In that regard, service treatment records disclose that, in October 1966, the Veteran was seen for a complaint of back discomfort.  However, at that time, the Veteran indicated that he had been experiencing problems with pain in his lower back for "three to four years."  Significantly, this would place the origin of the Veteran's back pain at a point in time well before his entry upon active service.  In a subsequent entry of May 1967, the Veteran was heard to complain of pain in the middle of his chest which started at the sternum and continued to the middle of his back.  According to the Veteran, this pain occurred when "lifting heavy objects."  A physical examination conducted at that time showed no evidence of any gross back deficits.  Moreover, it was once again noted that the Veteran had experienced problems with his back "for four years."

The Board observes that, in late August 1967, the Veteran was in fact seen for a laceration over his left eye incurred in an accident "while climbing a pole."  However, there is no indication that, at the time of that accident, the Veteran sustained any injury to or received treatment for a problem with his lower back.  Significantly, at the time of the Veteran's service separation examination in August 1968, he denied problems with recurrent back pain.  Moreover, a physical examination of the Veteran's spine and musculoskeletal system conducted at that time was entirely within normal limits, and no pertinent diagnosis was noted.

The earliest clinical indication of the presence of arguably chronic back pathology is revealed by private medical records dated in 1993, at which time it was noted that, since the time of a previous examination in July 1988 (20 years following the Veteran's discharge from service), there had been some progression in degenerative changes associated with levoscoliosis in the Veteran's mid-lumbar spine.  Significantly, at the time of that notation, there was no indication that the Veteran's low back disability was in any way related to his period of active service.

The Board observes that, following a VA examination in October 2005, the Veteran received a diagnosis of degenerative disc disease with levoscoliosis and posttraumatic compression fractures of the 2nd and 3rd lumbar vertebrae.  However, at the time, there was no indication that those "compression fractures" (first noted 37 years following the Veteran's discharge from service) were in any way the result of the Veteran's inservice fall.

The Board acknowledges that, following VA fluoroscopic examination in June 2006, the examiner felt that there might be a compression fracture of the Veteran's lumbar vertebral body which could be the result of a previous injury associated with an inservice fall.  However, there is no indication that the VA examiner had access to or an opportunity to review the Veteran's service treatment records or claims folder.  Moreover, following a VA examination of the Veteran's spine in December 2009 (which examination, it should be noted involved a full review of the Veteran's claims folder and medical records), it was the opinion of the examiner that the Veteran's lumbar spine degenerative disc/joint disease was less likely than not caused by or the result of an inservice injury.  As a rationale for that conclusion, the examiner noted that the Veteran had degenerative conditions of the lumbar spine which were normal age-related degenerative conditions seen in 62 year old males.  Moreover, the Veteran had worked as a mechanic, doing physical labor since his discharge from service.  Finally, the examiner indicated that there was no evidence of any low back injury documented in the Veteran's service medical records.

The Board finds the aforementioned opinion of a VA physician highly probative, because that opinion was based upon a thorough review of the Veteran's claims file, including all evidence regarding the nature and etiology of the Veteran's low back disability.  See Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The VA examiner provided a basis for his medical opinion, and pointed to the evidence which supported that opinion.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder. 

Service Connection for Rough Skin of the Right Hand

Service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of a chronic skin disorder of the right hand.  In point of fact, at the time of the Veteran's service separation examination in August 1968, he denied any problems with "skin diseases."  A physical examination of the Veteran's skin conducted at that time was entirely within normal limits, and no pertinent diagnosis was noted.

The Veteran argues that, since the time of his discharge from service, he has suffered from the aforementioned "rough skin" of the right hand.  However, the record is devoid of any evidence whatsoever of a disorder characterized by "rough skin" of the right hand.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  To the extent the Veteran's family members have provided statements describing that "rough skin," those statements were provided no earlier than August 2011, fully 43 years following the Veteran's discharge from service, and in conjunction with the Veteran's claim for benefits.  As such, they have little or no probative value.  In any case, there currently exists no evidence that the Veteran suffers from a skin "disability" of the right hand which had its origin during his period of active military service.

	All Claims

In evaluating the aforementioned claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, and as noted above, the Veteran has attributed the origin of his current psychiatric disorder, low back disability, and claimed "rough skin" of his right hand to his period of active service.  However, not until 2005/2006, almost 40 years following the Veteran's discharge from service, did the Veteran claim service connection for those disabilities.  The passage of many years between discharge from service and medical documentation of a claimed disability, it should be noted, is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  More importantly, for service connection to be established by continuity of symptomatology, there must be medical evidence which relates a current condition to that symptomatology.  See Savage, supra.  In this case, there is no such medical evidence suggesting a link between the Veteran's psychiatric disorder and/or low back disability and his period of active military service.  Nor is there documented, objective evidence that the Veteran currently suffers from a skin disorder characterized by rough skin on his right hand.

The Board acknowledges the Veteran's statements and testimony, as well as that of his family members, regarding the origin of the disabilities at issue.  However, the Board rejects those assertions to the extent that the Veteran and his relatives seek to etiologically relate the disabilities in question to an incident to incidents of his period of active military service.  The Veteran's statements and history (and those of his family members), it should be noted, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, while the absence of medical reports alone cannot be used to refute continuity of symptomatology, the absence of evidence of an acquired psychiatric disorder (including posttraumatic stress disorder) or chronic low back pathology in service, as well as the prolonged postservice period without complaint, factor against the Veteran's assertions.  Significantly, the Veteran and his family, as laypersons, are not competent to create the requisite causal nexus for the disabilities at issue.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran or his family members possess.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's acquired psychiatric disorder (including posttraumatic stress disorder), low back disability, or claimed "rough skin" of the right hand with any incident or incidents of his period of active military service.  Accordingly, service connection for those disabilities must be denied.


ORDER

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, is denied.

Service connection for a low back disorder, to include degenerative disc disease with levoscoliosis and post-traumatic compression fractures of the 2nd and 3rd lumbar vertebrae, is denied.

Service connection for a disorder characterized by "rough skin" of the right hand is denied.



	                        ____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


